Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions to be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Travis Howell (Agent) on 3/25/2021
The application has been amended as follows:

Claim 7, 	Line 5, delete the word “the other” (1st occurrence).
Line 5, before the word "end" insert --the another--.

Line 4 from the end, delete the word “the other” (1st occurrence).
Line 4 from the end, before the word "end" insert --the another--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claim 1 recites the limitation, “based on control from the control circuit, the charge compensation circuit performs the charge discharge when a voltage of the input signal is in a first voltage range at a timing at which the transfer gate is turned off, and performs the charge injection when a voltage of the input signal is in a 
Applicant’s claimed invention regards reference voltage generation circuit in a display device with charge compensation circuit. Applicant’s claimed invention specifically teaches requires that charge discharge and charge injection of the transfer gate based on voltage range from the reference voltage generation circuit when the transfer gate is off. Examiner has conducted search to find these limitations, but could not find the prior arts alone or in combination. Following are the most relevant prior arts from the search.
Lin et al (PGPUB 2007/0052472 A1) – Lin teaches a reference voltage generator in a display with control circuit for controlling its output levels. However, Lin does not specifically teach charge compensation as specified in Applicant’s claimed limitation.
Kiya et a l9PGPUB 2009/0160882 A1) and (PGPUB 2009/0160881 A1) – Kiya prior art teaches ladder register circuit 112 and adjustment register 114 In a display as shown in Fig. 2B. Kiya achieves voltage modification by controlling with adjustment data into the adjustment register. However, Kiya does not specifically teach the limitations as claimed in Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691